DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 16-18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2018/0361872) in view of Lee et al. (US 2019/0152286)

Re Claims 12 and 22; Zhou discloses a control unit (32, Fig. 3) for a vehicle (not shown) comprising: 
an electrical energy store (33) for storing electrical energy for an electric drive machine, wherein the control unit is designed to: 
determine that the vehicle is driving to a charging station for charging the energy store; (Par 0020) and respond to the determination by initiating one or more consumption-neutral or consumption-reducing measures during the journey of the vehicle in order to reduce the temperature of the energy store in preparation for the charging of the energy store. (par 0027, 0064).
Zhou does not disclose reducing a temperature of the energy store without consuming additional electrical energy of the energy store.
However, Lee discloses in an analogues art the radiator 300 is provided with a heat sink fin 150 protruding in a direction opposite to the high-voltage battery module 100, wherein the heat sink fin 150 is formed to be long in forward and backward directions of the vehicle such that the heat sink fin 150 is cooled by running wind during vehicle travel, whereby it is possible to increase cooling efficiency. A casing 800 is provided outside the high-voltage battery module 100 and the radiator 300 to surround the high-voltage battery module 100 and the radiator 300, wherein the heat sink fin 150 is exposed outside the casing 800 by penetrating through the casing 800, whereby the cooling efficiency of the heat sink fin 150 is increased by running wind during vehicle travel, and it is possible to protect the cooling water channel 130 when a crash occurs. (Par 0046).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have used the cooling technology shown by Lee in the device of Zhou, motivated by the desire to effectively cool the battery and extend the range of the battery since power required for cooling is not drawn from the battery by the use of the AC compressor to cool the battery. 

Re Claims 16; Zhou discloses wherein the control unit is further designed to: determine the charging power with which the energy store is to be charged; and only initiate the one or more measures when the charging power is equal to or greater than a power threshold value. (Par 0027)

Re Claims 17; Zhou discloses wherein the one or more measures are aimed to reduce the temperature of the energy store at the beginning of charging in comparison with a temperature that would occur if the one or more measures were not carried out. (Par 0027, 0064)

Re Claims 18; Zhou discloses wherein the control unit is further designed to: ascertain navigation data with respect to a planned travel route of the vehicle; or ascertain input data with respect to an input by a user via a user interface of the vehicle; and determine, on the basis of the navigation data or the input data, that the vehicle is driving to a charging station for charging the energy store. (Par 0027, 0064)

Re Claims 20; Zhou discloses wherein the one or more measures comprise increasing an air stream for cooling the electrical energy store. (Par 0065).

Re Claim 23; Lee discloses wherein the one or more measures comprise: an introduction of a flow of air sourced from an exterior air stream of the vehicle while traveling onto the energy store via one or more fins or one or more ducts of the vehicle. (Par 0027, 0046 and Fig. 3)

Re Claims 24; Zhou discloses wherein the one or more measures comprise: a switched off state of an air-conditioning system of the vehicle. (implicit, vehicles are known to include a switch for switching on and off the air conditioning system)

Re Claim 25; Lee discloses wherein the energy store comprises a plurality of cooling ribs; and the one or more measures comprise: an introduction of a flow of air sourced from an exterior air stream of the vehicle across the plurality of cooling ribs of the energy store. (Par 0027, 0046 and Fig. 3)

Re Claim 26; Lee discloses wherein the one or more measures comprise: introducing a flow of air sourced from an exterior air stream of the vehicle while traveling onto the energy store via one or more fins or one or more ducts of the vehicle. (Par 0027, 0046 and Fig. 3)

Re Claims 27; Zhou discloses wherein the one or more measures comprise: a switched off state of an air-conditioning system of the vehicle. (implicit, vehicles are known to include a switch for switching on and off the air conditioning system)

Re Claim 28; Lee discloses wherein the one or more measures comprise: introducing a flow of air sourced from an exterior air stream of the vehicle across a plurality of cooling ribs of the energy store. (Par 0027, 0046 and Fig. 3)

Re Claim 29; Lee discloses wherein the energy store comprises a plurality of cooling ribs (150); and the one or more measures comprise: introducing a flow of air sourced from an exterior air stream of the vehicle across the plurality of cooling ribs of the energy store. (Par 0027, 0046 and Fig. 3)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Lee and further in view of Koo et al. (US 2017/0282744)

Re Claims 13 and 14; Zhou disclosure has been discussed above. 
Zhou does not disclose wherein the one or more measures comprise: activating an energy-saving mode of an electrical consumer of the vehicle; and deactivating the electrical consumer, wherein the one or more measures comprise reducing a vehicle speed of the vehicle via the electric drive machine.
However, Koo discloses activating an energy-saving mode (driving mode is changed) of an electrical consumer of the vehicle (Fig. 11 S130); and deactivating the electrical consumer (Fig. 11 S130), wherein the one or more measures comprise reducing a vehicle speed of the vehicle via the electric drive machine (Par 0070, Fig. 11).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have reduced the load coupled to the battery in order to expand the range of the battery. 

Re Claim 15; Koo discloses wherein the control unit is further designed to: determine a reduced vehicle speed that reduces a required charging time for charging the energy store by reducing a consumption and temperature of the energy store; and determine that the reduced vehicle speed reduces an overall expenditure of time comprising the sum of: a journey time to the charging station, and the required charging time of the energy store. (Fig. 7, the “observe economic driving speed 60km/h-80km/h ” would reduce vehicle speed reduces an overall expenditure of time comprising the sum of: a journey time to the charging station, and the required charging time of the energy store)
Re Claim 19; Koo discloses wherein the control unit is further designed to: produce an optical or acoustic or haptic output to a user of the vehicle in order to indicate that the one or more measures for reducing the temperature of the energy store should be carried out; and initiate the one or more measures in dependence on an input by the user. (Fig. 9, Par 0080)

Re Claim 21; Koo discloses wherein the control unit is further designed to: inform the charging station in advance via a wireless communication link that the vehicle is driving to the charging station to charge the energy store; or reserve the charging station for charging the energy store. (Par 0061 and 0062)


Response to Arguments
Applicant’s arguments, see page 1-4, filed 09/07/2022, with respect to the rejection(s) of claim(s) 12-22 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
10/13/2022
Primary Examiner, Art Unit 2836